     Case 2:20-cv-10534-NGE-CI ECF No. 15, PageID.163 Filed 12/07/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

THERON HUNTER                                   Case No. 20-10534

              Plaintiff,                        Nancy G. Edmunds
v.                                              United States District Judge

KATHLEEN HOLMES, et al.,                        Curtis Ivy, Jr.
                                                United States Magistrate Judge
          Defendants.
______________________________/

       ORDER DIRECTING PERSONAL SERVICE AS TO DEFENDANTS
                      HOLMES AND PARKER


         Plaintiff Theron Hunter filed this case on February 28, 2020. (ECF No. 1).

On March 4, 2020, the Court granted Plaintiff’s in forma pauperis application.

(ECF No. 5). On April 15, 2020, the Court entered an opinion dismissing

defendants Washtenaw County Jail’s Medical Department and the Washtenaw

County Sheriff Jail and directing service on the remaining defendants. (ECF No.

7).

         On or about September 23, 2020, the U.S. Marshals Service acknowledged

receipt of the Notice of a Lawsuit and Request to Waive Service of a Summons.

(ECF No. 9). On December 1, 2020, Miller Johnson entered an appearance and

filed an answer on behalf of Lieutenant Williams, Lieutenant Schiappacasse,

Sergeant Alverez, Captain Casey and Sheriff Clayton. (ECF No. 12). This matter
 Case 2:20-cv-10534-NGE-CI ECF No. 15, PageID.164 Filed 12/07/20 Page 2 of 3




was referred to the undersigned for all pretrial matters. (ECF No. 10).

      To date, Kathleen Holmes and Dr. Daryl T. Parker have neither entered an

appearance nor filed a responsive pleading in the current matter. Further, a review

of the docket indicates that no waivers of service of summons have been returned

executed as to defendants Holmes and Parker. Based on the foregoing, the Court

ORDERS the U.S. Marshals Service to personally serve a copy of the complaint

and this Order on defendants Holmes and Parker at 2201 Hogback Road, Ann

Arbor, Michigan 48105 without the prepayment of the usual and customary costs

for such service.

      After service, defendants Holmes and Parker are ORDERED to timely file

an appropriate responsive pleading to the complaint and may not waive filing a

reply pursuant to 42 U.S.C. § 1997e(g). The Court ORDERS plaintiff to serve a

copy of all future documents on each defendant or on defense counsel if legal

counsel represents the defendant. Plaintiff must attach to all original documents

filed with the Clerk of the Court a certificate stating the date that plaintiff mailed a

copy of the original document to defendants or defense counsel. The court will

disregard any paper received by a District Judge or Magistrate Judge if the paper

has not been filed with the Clerk or if it fails to include a certificate of service.

      IT IS SO ORDERED.

      Review of this Order is governed by Federal Rule of Civil Procedure 72 and


                                            2
 Case 2:20-cv-10534-NGE-CI ECF No. 15, PageID.165 Filed 12/07/20 Page 3 of 3




Local Rule 72.1.

Date: December 7, 2020                   s/Curtis Ivy, Jr.
                                         Curtis Ivy, Jr.
                                         United States Magistrate Judge

                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 7, 2020, by electronic means and/or
ordinary mail.

                                         s/Kristen MacKay
                                         Case Manager
                                         (810) 341-7850




                                        3
